Order entered July 21, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00927-CR

                              RAY GARCIA REYES, Appellant

                                            V.

                               STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76308-U

                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the April 19, 2017 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Ray Garcia Reyes,

TDCJ No. 02083307, Ware Unit, 1681 South FM 3525, Colorado City, Texas, 79512.

                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE